         Case 1:20-cv-06909-PGG Document 22 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOE HAND PROMOTIONS, INC.

                      Plaintiff,                                      ORDER

               -against-                                        20 Civ. 6909 (PGG)

DANIEL SPIES, individually and as an
officer, director, shareholder, member, and/or
principal of Vida Enterprises Inc. d/b/a Pat’e
Palo, and VIDA ENTERPRISES INC., d/b/a
PAT’E PALO,

                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Clerk of Court is directed to strike Plaintiff’s Motion for Default Judgment

(Dkt. No. 21) for failure to comply with this Court’s Individual Rules.

Dated: New York, New York
       January 13, 2021

                                             SO ORDERED.


                                             ______________________________
                                             Paul G. Gardephe
                                             United States District Judge
